274




       OFFICEOF THE ATTORNEY
                           GENERALOF TEXAS
                      AUSTIN
QROVLR
     SIZLLLRS
*TTO”NLY
      QLNLRAL




                                                          lamtl00    roquort-
llll!6II oplnlon   on   the   fe1l.w




                                            to sha 0lwtoQ  or
                                          l ei Dal188 Countr for
                               ::to    tr
                                       Iio ep lta
                                                ltlmrroll,  w-8.

                               b tbo   rirr   ujor   mental   horpltal~
                          fl Twr911, ou6todisl   institutlonc.
                            wt8, rrlor to this trial,    admitted
                          to !lospital on June ES, 1915 on a
                      itmnt,    06 ;rovldmd in Cbo Constltu-
      ti0n end IEUS or tkir .:tete, and 73s alrohnrp0d rrol~
      this oomltrent    on ~cj:teabe: 21, 194b.   Thsr*roro,
      tk. bbOl@ indloet~d trial We8 had.
                                                                                     275


Booorablo       'SSvsr II. Baker - p&v             2


            *Did the Oounty Jud@s of 3811s~ County hsro the
      logal rl&ht to aomilt Loulss Olnglrstrdt to tb0 ous-
      tody of the paroe oft:osrs  nsmd la thr oornitmont
      rot  trsnamlsslon to the Tsrrsll Stota Eospl8sl rlth-
      out trlsl b7 4~7.”
               8ouso Bill        IFo. 1813(abs      tar   l58, pqm tbl,   0   srsl
and Spsolsl Xaws of foxss) onsoto% at the Rsgular SoarF:bn oi
the 48th ~lglalsturo in 1948, rordr as tollows~

               “!saotlw     1.      nrtlole    3193h or Tltlo 81, amp-
      tar   t or ths Roviaed 01~11              8trtut.s or wxss of
      1006, is bomb7             amendad so IS to rssd OS followsI



          “‘8aotion  1. Ths supsrlnt*ndent of sa7 inotl;r
      tution to whioh an lnssns or 0th~ wull7    ill pa+
      SOD~7 be oonaittod ias7 rro*ln 8na (idsin thbruln
      as a bowdrr         and     ptient      b7   end with ths oorr8rnb OS
      the State Beard of Ooatrol a  paroeo who la oorlr-
      etaaet 8ubmiCtingbla8lt toY rodaoat, and who, bo-
      in8 mate117 uonqetsnt to oaks luah spplloetlo8,
      rukas wrlttan  sppllcutlon therefor; and an) suoh
      person who dsslrss to so subait hlasslf iOr trrst-
      aont m7 mske suoh mlttsn      l~~lloetlon.    Ro suoh
      person rb811 k detalnsd mom than thror (8) 4s s
      sitar her-    tiraa writton notloo or hls lntant    I:on
      or dosir* to hrrr    ths lnrtltutlon.      Mnnsver an7
      Such prrson 18 rrosina    into sny lnstitutlon, ths
      SuFSrintSndOAt  themOr ski.11 CiVS iRZebistS SOti
      or suoh rsosytlon to the Board or control.
             -~.2.aotlcm2. ae ruparintendent    or on7 ruoh
      lnstltutlon    who reoelves l roluntar7 petlrnt must,
      .rlthln n?nety (X) days theruartrr, disoher~s suoh
      patlent,    providea ouoh ptlmt    kbs not bsooim oIn-
      tally ?naxqattckt    2urinF his ctey in ruSh lnatltu-
      t1on.
            ” *i:aot1on 3. AftOr t:XI odaiB8iCn                 0f B ptiCnt,
      mntally     oompatent to wake rpp~lortl~n                 thSroror,  and
                                                                  276


Honorable   ~$erver f!. puk.u   -   po(rs 3



     during the period of his 8ts7, should It k dstsr-
     alno by tba superIntsndsot of luoh hospital In
     rhloh ha Ir oonrlnsd t&t  ha Is lnooinp&mS,, Suoh
     toot ohs11 bs oertlrlod to the couaty wig   or
     t&o sousty ln Ter.8 whets luoh $stlsr) her a lo#sl
     ;%.“zo*~       :,“:xr:Li:E          :;%s:~l:E::
     ohwg.ln& 1011807,rsrlfiod snd filed by the supw-
     iatonden8 or other phJsloIrn of tb Irrstltutloa
     wha-0 rush patlent la oontlao6, or an7 other 6~1,~
     llaenmd physIoIso.       3ooh Cousty Jsdp shall sp-
     point s liomnsod   sttornoy of the 9tsts of lwsa ts
     rsprsmat  suoh patlsnt and no suoh pstlsat she11
     be cdjudusd lam&o, sxoapt upon tto ST~~SSOS or
     two au13 llosnssd ph.yslolsns, one or whom oh811
     bs on satire duty  at the lnstltutlsnshsro rush
     pstleat Is soatIn~4. AU r u sh lrid0a.o awy bo b
     doporitloa, or plren In prson, s8d the osss sW I 1
     be t~isd to? the oosnt7 by thr roust7 or 6lstrlot
     4ttorae7. Aftsr trIS1, a trsssorlpt of the rooord
     tharo4r ah811 b8 fr8n8dtt0a b7 the slork 0r the
     Count7 mutt to ths bospltal hsrlnnq cool: patient
     in awtod7.
           ‘~SOtIODl?. Tbc rSO& thrt tbCr8 18 00 ?tSt-
     uts protIdlu6 for tte lsnyth ot time l *c lo nto r 7
     prtlsct msy raauln in a Ytrto        Eorpltrl, end the
     furthsr foot ttst tkoro Is 00 prorlsloa tor tb*
     prowdan     to be followad br She soperlntsadsnt        at
     tbs state Bospltal       and the Bocrd of Control rhea
     tbr rolontary   pat lent    beoo;r%s Inssno durIn$ El8
     0-7 ‘91 tbr hospltel,       crests bn ecasrlrcna~and en
     lnprratlrs   public neoersity      tbut tte ZonBtitut?ot31
     ~ulrr req;ulrlnF bl;llr! tc bo reed on thee :wrercl
     days !n esoh 1?oum bo auspendcd, Bnc!orid ?P~O is
     rorsb7 Sua~OnQOd,     and thi# iOt st:t?ii take Crr8Oii
     tlna be in rorcti fr&r. a ndlrter lte peasoye, and
     it 1s 1)s tosoted.
           “yaaaec tts F’o~ae, :‘oroh l?, 194:: Yeaa lE7,
     h’eys 0; pered  the ;emts,     April 15, 1943: Yeas
     26, Ha78 0.
Eonorrblr   ~xoaver H. Baker - VW* 4



            *Appro+rd April      20, 1943.

            wrOOtir0     April    20, asa.-




            weotloa t.     ~onmrter thr ooaatl s~dga up-
     o nlonriotloa or any perron in 0 luaeol triri,           aa6
     the County Judge, or Dirtrlot fadgo, in any otbr
     loem1 prooradlng,   raquiriag a l   omltaont, or orbor
     to trrnrtor lny perron to 04 ll00wy80ry hut&-
     talon or thin rteto, #hall lmao wlthla            ton  (10)
     a q 8lr tuthm l   ntrr or ;rdgunt, to k propared
     r o dlmtomd in tb nlaokr of hlr oourt, by three
     (3) dirint*rrrtod lppralrors, uudor oath, ln itom-
     irod inventory and a;prrlrenswntof the @state OS
     any raoh proon,    if any, and shall OIUM tke SCJ*
     to be Issued in duplloata,      duly aortlfle4      by tbr
     clerk of tha County Court, and l sopl theroof           ~sllad
     to the llorri~~oynary ln8titotlon     uLert suah patient
     ~8s  oomlttad,   cud me (1) 00~~ tfmoor         to t::o ‘.tjtc
     PO,-ra or Control rrt m3tin,     7x3s.    There r;:porta
     #ball be 723mcieby such opprslsorr,     oertiried     and
     mllrd   rhether suoriproperty lx is      tl,Qr not, and
                                                                                      278


mmoreblo ‘Xowu               E. B8krr - page S


    the rpprolrrrr     ld orrlorrr 0r tbo oourt rho11 b0
    prld     Booa oborgorbla to the lot~to, ii any, or
    ouoh     porron, lO uo nom lllored by low In guard-
    lamhip proooodln~r.
              -Sootlo          3.    In the oront there bar boon o
    (uor4.iaarhIp.            u     other lo&o1 proo~oll   hr4 on tho
    Oatdo        Or     04    pOrao8     Or   pU#Onl        lOgo   Y y lOdtfed
    to ,yllo o ~r ~u Lnrtltutim, lo prorldod in
    tha prooeding soot Ion or air low, t&P Oad In
    8uah orant t&o &id60                prerldb~       rt    eudh    ario      yill
    00180 bo b0 udo                 lt tho  tie,   or trial rortlflod
    ooplor    the lntoator~
                  0r                          u~d rpproImmmt or Ouoh
    rrtote by the olerk thoroor, as4 0 oopg ~1106 to
    t&o.l$orrorfi~lryiootltatloato uhlob ouoh prroon
    w4      oooltted,          .rad a oopr to the stata mud                    ot
    00M?41 rt AMtin, T*ar      ror rhloh 0oio okrk ID
    8utbrIsd to ohrrp rgoLB t rooh leto toth a tur
    nou lUowd br law for oortlfIo4 rrltton Innrtru-
    YDt@.   9bw   oortIrfe4 00 I06 an to bo udo on6
    mall06 II kF0~;Dtotid.d    L lloci or tho rOqt&o-
    ama   or tm proood~d    ~ootlon or thir Aot.
         ~3ootIon 4. lt ir boraby ud0    tbo dutr of
    the oluk   or tne county court or orob oorurty In
    mua,   to w0    t8o (8) 00rtfriod 00pior or th0 in-
    wontory 084 l pproiOoaPent,ii my, or tb l8tOto
    0r Onr porron horotororo 000Llttod to ray lloom~o-
    jury  iaatltutiea or thlr Rtato, an6 to uI1 0
    oopt theroor to the lmtltotlon   *hero BuOh porron
    lr ooarlnod, lnd on0 (11 oopy to the  stat0   Board
    0r    control at hurtin, mm9,ror rhioh swh aountf
    dark my oharp:! the fess now provided     br low rot
    making 0crtlrlOd aoplss of 3aotru80mtar

              %oOt   Ion 5. It rho11 be the dutr                     of tho
    mmty          Clerk to mkt two  (e) oortirlod                     oopiO0    Or
    tk0     bvOntOrJ         :!Ra bppre~aO3eut         Of    tb0    est;:tO    of
    any     proon               Oloom0ynarp lnstitu-
                         oonrinra    b any
    tlon ln the .,tbte of T xao that ZSJ trreofter
    ooae to hlo knowhI@    end to ~11  n Ooc'y tLors-
    0r to tbo lnstltutloa where suoh perooa is oom-
    nitted, ll 6 00~1 ttwoor   to tho stot~ Baord0r
a wtr o l08AwtlQ,      nzr r ,fo r nlllol
                                        hoid olwk
la honby rathorlmd to oolloot the few pro-
rib4 by low fro0 the rot090      of any wrh par-
eo nfo rM k la l  g.r8lf1.4 mopleo of inr~watr.
                                                                                 280
Eonorrblo      oover I:. Eok r - pago 7


booplto1 or rtato ln8tltutlon . . . for 8 per104             of more than
nlnoty &a~6 unloro luo hprtroanLao b o o l
                                         nd;uQod              in8sno   b r   l
duly   ~uollflo~     1~17 in l lumoy      prooooaing, 40 proildoa for
waor     the proroot Statuko of the state of ‘hum*.                  (Vndor-
 800rln4     l4&o(l.) As bbonn heTOlD, or14 ah8 tor UCb, ruprr,
 ma la o o to r4 ndb o o o ulffootlro la l 108 Pokr ia point o f
 tiw   than 0014 Ch8pt8r IbP, 8opr6, thou@~ dnrln(! tho laao lOB-
 6iW Of tho ~(li&.OtUl'O.          2ooh o f lald Billa ~ortmlno to tho
 #acts gonor      rab)oot mettor, I.e.,      thos aro In porl asterlr,
 ln4, thuofon,        mill b4 tokm,     ror4  and oenrtrw4       t04oUmr,
lo o hlMotmsnt in roforonoo to the other, IO though tiho~non
 part0 of law.       ,900 39 hx.    JW. pp. 858, 884, ae, 880.              7’0
 loe no oonfllot       In thooo trro blllo.     aid Ch6ptor lbe, supra,
 (F!oure 6111 No. 168, oospllod        ln V.k.C.5. 08 nrt. S193h) does
not ruthorl80 a lpno~y trio1 withopt l 1                   ma 8Old atmptor
‘ER    8w8,      (Solle~   biil  itO. bV 0 .-w awn          T.A.0.6.      l8 Art.
31&t.)         ltp r o o rgrohlblt,
                             l~        l oarritr8t     of lB laorne wr-
lon for more tha         ni&Oty day8 rithoat     bn l4judiOotiOn       by l
duly auo11f10& lurk.          Nrthermpro,    08 de     Ch8pter EM, lupra,
     tk la8088 l~rO#81Oll OS Oh6 ~&iBlOtIUO 08 tblo
6: 8u:h 18 own48 and/or ropoolo l8y oonfllotl~                 prior
 tho oxtont of ruoh oonfliot (suob a6 ArtlOlOO 3193-i5lO~b, V.‘.C.~:.,
i\hloh purport to allow l lunoof trial rithoot             a Jur ). ‘0 do
not 806 how tho nooo~olty          for l trio1 by Jury ln 81 1 08806
*her o l oomltmont of 6 poroon for l loo@r porlod of tla                      than
ninO$f thy0     i#
                 lOU@$h$ Oan b 0
                               ;gIiOrOainhI.MO~ prOOOOa&%gO UndOr
thr prorent     prorl8lon8   of the zCaCdo8      lad the oOn6tlCUtlOa OS
n=*.

          xo 40 not bolti+ tbl8 right of trlrl    bJ Jury ln
8uOh l~aof  proooe4m8   oan bo dirpoasod wlth la tho faoo of
8aid Ch@y%er ~b,@opr8,   (Art. 31tio-2, V.A.C.S.)  arkin@ it
mndetor~,  in the 08s~ of a oonrnitmdntfor x&c@ titan ninotg
:eyr, th t a trial be hrd by c duly nuollflod jury.
             Thcrof or0,   It is the oplnlon of thle dc-,~rtmnt      that
t:-e   $sunty Judgs of   :lallac   wuntp  H6P not  autborilod  to comlt
t”.a defendtmt,    Loulra vln~lostsdt,     to 8~14 stwto tosyltsl   or
lnstltutlon     lor tk.: troatxeut    of tka insane TOT I prlod    of
zero thnn uiwty      deya because sold 66fondant fxfd tot boon -d-
                                          Jory in a lunroy )7rOOBOd~,
                                          jtatato8 of the :;tete Of